           Case 1:18-cv-12462-IT Document 30 Filed 01/04/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

____________________________________________
                                            )
JACK DOE,                                   )
                                            )
                  Plaintiff,                )
                                            )
v.                                          )
                                            )                Case No. 1:18-cv-12462-IT
PRESIDENT AND FELLOWS OF HARVARD )
COLLEGE,                                    )
                                            )
                  Defendant.                )
                                            )
                                            )
____________________________________________)


                          NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(i) of the Federal Rules of Civil Procedure, Defendant Jack Doe,

by and through undersigned counsel, hereby submits this notice of voluntary dismissal, without

prejudice, of the above-captioned case.

       The parties indicated in a joint status report on December 20, 2018, that they were

discussing a resolution of this matter outside of court and would submit an additional status

report on the status of those discussions on or before January 4, 2018. Joint Status Report (Dkt.

No. 28). The parties have reached such a resolution. As a result, instead of submitting a joint

status report, Mr. Doe submits this notice of voluntary dismissal without prejudice.
         Case 1:18-cv-12462-IT Document 30 Filed 01/04/19 Page 2 of 3



DATED: January 4, 2019           Respectfully submitted,

                                 _/s/_________________________
                                 Amelia Schmidt (admitted pro hac vice)
                                 Justin Dillon (admitted pro hac vice)
                                 William Pittard (admitted pro hac vice)
                                 KaiserDillon PLLC
                                 1099 Fourteenth Street NW, 8th Floor—West
                                 Washington, DC 20005
                                 T: (202) 640-2850
                                 F: (202) 280-1034
                                 jdillon@kaiserdillon.com
                                 wpittard@kaiserdillon.com
                                 aschmidt@kaiserdillon.com

                                 Rebecca LeGrand
                                 LeGrand Law PLLC
                                 1775 Eye Street NW, Suite 1150
                                 Washington, DC 20006
                                 T: (202) 587-5725
                                 rebecca@legrandpllc.com

                                 Attorneys for Plaintiff Jack Doe




                                       2
           Case 1:18-cv-12462-IT Document 30 Filed 01/04/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that, on January 4, 2019, I caused the foregoing to be served on all
counsel of record via the Court’s CM/ECF system.


                                                     __/s/_____________________
                                                       Amelia J. Schmidt




                                                 3
